UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1278


DEREK JARVIS,

                Plaintiff - Appellant,

          v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                Defendant - Appellee.



                            No. 09-1675


DEREK JARVIS,

                Plaintiff - Appellant,

          v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                Defendant - Appellee.



                            No. 09-1681


DEREK JARVIS,

                Plaintiff - Appellant,

          v.
ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                  Defendant - Appellee.



                              No. 09-1718


DEREK JARVIS,

                  Plaintiff - Appellant,

             v.

ENTERPRISE FLEET SERVICES AND LEASING COMPANY,

                  Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, District Judge;
Charles B. Day, Magistrate Judge. (8:07-cv-03385-DKC)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Jarvis, Appellant Pro Se. Edward Lee Isler, ISLER, DARE,
RAY, RADCLIFFE & CONNOLLY, PC, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            Derek Jarvis seeks to appeal various orders in civil

action: the denial of his motion to compel discovery, the denial

of his motion for stay, the denial of his motion to recuse the

district judge, and the order granting Defendant’s motion to

compel discovery.           This court may exercise jurisdiction only

over     final    orders,    28   U.S.C.     § 1291    (2006),        and     certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).           The orders Jarvis seeks to appeal are

neither final orders nor appealable interlocutory or collateral

orders.     Accordingly, we grant Appellee’s motion to dismiss the

appeal as this Court lacks jurisdiction.                  We also deny Jarvis’

motion    for    default    judgment   and   for   stay     pending    appeal    and

Appellee’s motion for sanctions and motion for an extension of

time to respond to Jarvis’ motion for default judgment.                           We

dispense    with     oral    argument    because      the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                        3